TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00456-CR



                                 Codus Clifton O’Neill, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-09-0178, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Codus Clifton O’Neill, appearing pro se, seeks to appeal from the trial

court’s denial of his motion for judgment nunc pro tunc. In criminal cases, unless expressly

authorized by statute, appellate courts only have jurisdiction to review final judgments. Abbott

v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (standard for determining jurisdiction is

not whether appeal is precluded by law but whether appeal is authorized by law). In criminal cases,

an appeal is authorized only when a trial court “enters a judgment of guilt or other appealable order.”

Tex. R. App. P. 25.2(a)(2); see Tex. Code Crim. Proc. art. 44.02 (“A defendant in any criminal

action has the right of appeal under the rules hereinafter prescribed . . . .”). A post-judgment order

denying a motion for judgment nunc pro tunc is not an appealable order. See Abbott, 271 S.W.3d

at 697 (holding that no rule or statutory or constitutional provision authorizes appeal

of post-judgment order denying time-credit motion); Aleman v. State, No. 03-14-00576-CR,
2014 WL 5656540, at *1 (Tex. App.—Austin, Oct. 29, 2014, no pet.) (mem. op., not designated for

publication) (holding no appellate jurisdiction over denial of motion for judgment nunc pro tunc to

correct purported clerical errors); Deshotel v. State, No. 14–13–01093–CR, 2014 WL 51438, at *2

(Tex. App.—Houston [14th Dist.] Jan. 7, 2014, no pet.) (per curiam) (mem. op., not designated for

publication) (no appellate jurisdiction over denial of motion for judgment nunc pro tunc seeking to

modify offense stated in judgment based on alleged agreement). Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: August 28, 2015

Do Not Publish




                                                 2